IN THE
                        TENTH COURT OF APPEALS

                               No. 10-17-00128-CR

ROY WAYNE GLENN,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                         From the 19th District Court
                          McLennan County, Texas
                         Trial Court No. 2016-1796-C1


                                    ORDER

      The Memorandum Opinion in this appeal was issued on August 1, 2018. On

August 6, 2018, we received a document which the Court construed as a motion for

rehearing. That motion for rehearing was denied on August 22, 2018.

      On August 30, 2018, we received a document dated August 23, 2018, which was

very similar to the document we received on August 6, 2018. In the document we

received August 30, 2018, in addition to various other statements and comments, the

appellant asked, “’Please’ and I request another appeal…” Upon consideration of the
content and timing of the document, it is either another motion for rehearing or a request

for a petition for discretionary review. Since the original opinion in this appeal was not

modified in any way in the denial of the motion for rehearing, we have no jurisdiction to

consider another motion for rehearing. See TEX. R. APP. P. 49.5. Additionally, only the

Court of Criminal Appeals has jurisdiction of a petition for discretionary review. See

Garza v. State, 896 S.W.2d 192 (Tex. Crim. App. 1995). Nevertheless we still have plenary

jurisdiction in this appeal. TEX. R. APP. P. 19.1(b).

          Accordingly, to the extent the document received August 30, 2018 is another

motion for rehearing, it is denied. To the extent it requests relief from this Court in the

form of a petition for discretionary review, it is dismissed for want of jurisdiction.1


                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied or dismissed
Order issued and filed September 19, 2018




1
    A petition for discretionary review must be filed in the Court of Criminal Appeals.

Glenn v. State                                                                            Page 2